 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00219-MCE-EFB
12                 Plaintiff,
                                                      AMENDED CONSENT JUDGMENT OF
13                 v.                                 FORFEITURE
14   APPROXIMATELY $10,000.00 IN U.S.
     CURRENCY,
15
                   Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.     On June 8, 2019, inspectors with the United States Postal Inspection Service (“USPIS”)

19 seized approximately $10,000.00 in U.S. Currency (“defendant currency”) from Lamarcus Brawner

20 (“Brawner”) during a parcel interdiction at the Processing and Distribution Center located in West

21 Sacramento, California.

22          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to

23 all known potential claimants and publishing notice to all others. On August 28, 2019, USPIS received

24 a claim from Brawner asserting an ownership interest in the defendant currency.

25          3.     The United States represents that it could show at a forfeiture trial that on June 7, 2019,

26 USPIS conducted a parcel interdiction at the Processing and Distribution Center located at 3775

27 Industrial Boulevard, West Sacramento, California. During the interdiction, law enforcement officials

28 identified a parcel that bore markers consistent with parcels used for shipping contraband, Express Mail
                                                        1
                                                                              Amended Consent Judgment of Forfeiture
 1 parcel # EE 292508667 US. The package was addressed to L. Brawner, 1888 St. Lakes Way, Stockton,

 2 CA 95206, with the following return address: Jameson Williams, 4814 Emerson St., Hodges, SC 29653.

 3          4.      The United States represents that it could further show at a forfeiture trial that law

 4 enforcement attempted to contact Brawner on June 7, 2019 using the number on the parcel, but were

 5 informed Brawner was not associated with that number. Law enforcement then attempted to contact the

 6 sender using the number on the parcel. The male voice that answered told law enforcement, “don’t call

 7 this number,” and hung up. Later that day, law enforcement received a call from Brawner who left a

 8 voicemail. When law enforcement returned Brawner’s call on June 8, 2019, Brawner told them he was
 9 expecting a parcel from his cousin, “Derek or Lamar”, containing a printer and money. Brawner gave

10 consent to open the parcel and law enforcement found two toy boxes with cash concealed within the

11 toys. The cash totaled $10,000.00 in U.S. Currency. The currency consisted mainly of $20 bills, making

12 up $8,780.00 of the $10,000.00 found.

13          5.      The United States represents that it could further show at a forfeiture trial that the parcel

14 was presented to a drug detection dog, who positively alerted to the presence of the odor of narcotics.

15          6.      The United States could further show at a forfeiture trial that the defendant currency is

16 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

17          7.      Without admitting the truth of the factual assertions contained in this stipulation, Brawner

18 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

19 of this matter, claimant agrees that an adequate factual basis exists to support forfeiture of the defendant

20 currency. Brawner hereby acknowledges that he is the sole owner of the defendant currency, and that no

21 other person or entity has any legitimate claim of interest therein. Should any person or entity institute

22 any kind of claim or action against the government with regard to its forfeiture of the defendant

23 currency, claimant shall hold harmless and indemnify the United States, as set forth below.

24          8.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

25 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

26          9.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in which

27 the defendant currency was seized.

28          10.     The parties herein desire to settle this matter pursuant to the terms of a duly executed
                                                            2
                                                                                Amended Consent Judgment of Forfeiture
 1 Stipulation for Consent Judgment of Forfeiture.

 2          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

 3 AND ADJUDGED:

 4          11.     The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

 5 and between the parties.

 6          12.     Upon entry of the Amended Consent Judgment of Forfeiture, $7,000.00 of the

 7 Approximately $10,000.00 in U.S. Currency, together with any interest that may have accrued on the

 8 total amount seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be
 9 disposed of according to law.

10          13.     Upon entry of the Amended Consent Judgment of Forfeiture, but no later than 60 days

11 thereafter, $3,000.00 of the Approximately $10,000.00 in U.S. Currency shall be returned to claimant

12 Lamarcus Brawner through his attorney Emily Chrim.

13          14.     The United States of America and its servants, agents, and employees and all other

14 public entities, their servants, agents and employees, are released from any and all liability arising out

15 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

16 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

17 seizure or forfeiture, as well as to those now known or disclosed. Brawner waived the provisions of

18 California Civil Code § 1542.

19          15.     No portion of the stipulated settlement, including statements or admissions made

20 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

21 Rules of Evidence.

22          16.     All parties will bear their own costs and attorney’s fees.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          3
                                                                                 Amended Consent Judgment of Forfeiture
 1         17.     Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 2 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 3 for the seizure of the above-described defendant currency.

 4         IT IS SO ORDERED.
 5 DATED: February 20, 2020

 6

 7
                                               _______________________________________
 8                                             MORRISON C. ENGLAND, JR.
                                               UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                                                            Amended Consent Judgment of Forfeiture
